                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.               EDCR17-00016-JGB-2

 Defendant            Hussien Fawas Eltareb                                  Social Security No. 7          9     6     4

 akas:                                                                       (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         09     24    2018


 COUNSEL                                                              John Lewis Littrell, retained
                                                                             (Name of Counsel)

     PLEA               GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO        X     NOT
                                                                                                                CONTENDERE          GUILTY
                       There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                      Conspiracy to Distribute Methamphetamine in violation of 21 U.S.C. § 846, 21 U.S.C. § 841 (b)(1)(A)
                      as charged in Count 1; Distribution of Methamphetamine, Aiding and Abetting in violation of 21 U.S.C.
  FINDING             § 841 (a)(1), 21 U.S.C. § 841 (b)(1)(A), 18 U.S.C. § 2(a) as charged in Count 2; Carrying a Firearm
                      During and In Relation to and Possession of a Firearm in Furtherance of a Drug Trafficking Crime in
                      violation of 18 U.S.C. § 924(c)(1)(A)(i) as charged in Count 3.


JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no
AND PROB/ sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant
  COMM
  ORDER
          guilty as charged and convicted and ordered that: Pursuant to the Sentencing Reform Act of 1984, it is
                      the judgment of the Court that the defendant, HUSSIEN FAWAS ELTAREB is hereby committed
                      to the custody of the Bureau of Prisons to be imprisoned for a term of 180 MONTHS. This term
                      consists of 120 months on each of Counts 1 and 2, to be served concurrently, and 60 months on Counts
                      3, to be served consecutively, of the First Superseding Indictment.


       It is ordered that the defendant shall pay to the United States a special assessment of $300,
which is due immediately. Any unpaid balance shall be due during the period of imprisonment, at the
rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial
Responsibility Program.

       Pursuant to USSG §5E1.2(a), all fines are waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine.


         ///

         ///

CR-104 (docx 10/15)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                               Page 1 of 6
 USA vs.      Hussien Fawas Eltareb                               Docket No.:   EDCR17-00016-JGB-2


       Upon release from imprisonment, the defendant shall be placed on supervised release for a term
of five years. This term consists of FIVE years on each of Counts 1, 2, and 3 of the First Superseding
Indictment, all such terms to run concurrently under the following terms and conditions:

                      1. The defendant shall comply with the rules and regulations of the United States
                      Probation Office and General Order 05-02, with the exception of Conditions 5, 6, and 14
                      of that order.

                      2. During the period of community supervision, the defendant shall pay the special
                      assessment in accordance with this judgment's orders pertaining to such payment.

                      3. The defendant shall cooperate in the collection of a DNA sample from the defendant.

                      4. The defendant shall refrain from any unlawful use of a controlled substance. The
                      defendant shall submit to one drug test within 15 days of release from custody and at
                      least two periodic drug tests thereafter, not to exceed eight tests per month, as directed by
                      the Probation Officer.

                      5. The defendant shall submit to a search, at any time, with or without warrant, and by
                      any law enforcement or Probation Officer, of the defendant's person and any property,
                      house, residence, vehicle, papers, computer, other electronic communication or data
                      storage devices media, and effects upon reasonable suspicion concerning a violation of a
                      condition of supervision or unlawful conduct by the defendant, or by any Probation
                      Officer in the lawful discharge of the officer's supervision functions.

                      6. The defendant shall not associate with anyone known to him to be a member of the
                      Hell’s Angels Gang and others known to him to be participants in the Hell’s Angels
                      Gang's criminal activities, with the exception of his family members. He may not wear,
                      display, use or possess any gang insignias, emblems, badges, buttons, caps, hats, jackets,
                      shoes, or any other clothing that defendant knows evidence affiliation with the Hell’s
                      Angels Gang, and may not display any signs or gestures that defendant knows evidence
                      affiliation with the Hell’s Angels Gang.

                      7. As directed by the Probation Officer, the defendant shall not be present in any area
                      known to him to be a location where members of the Hell’s Angels Gang meet and/or
                      assemble.

                      8. The defendant shall provide to the Probation Officer documentation indicating the sale,
                      transfer or disposal of ownership of all firearms registered in the defendant’s name.




CR-104 (docx 10/15)                        JUDGMENT & PROBATION/COMMITMENT ORDER                            Page 2 of 6
 USA vs.      Hussien Fawas Eltareb                                          Docket No.:       EDCR17-00016-JGB-2


                      9. As directed by the probation officer, the defendant shall notify specific persons and
                      organizations of specific risks and shall permit the probation officer to confirm the
                      defendant’s compliance with such requirement and to make such notifications.

         The defendant is advised of his right to appeal.

      Defendant’s Motion for Bond Pending Appeal is GRANTED. The defendant shall remain on
bond under the same terms and conditions as previously ordered.

         Upon completion of the appeal process, counsel shall submit a stipulation for a self-surrender
date.
       Upon surrender, the Court recommends that Bureau of Prisons designate the Federal Correction
Institution at Mendota as the place where Defendant will serve his sentence.

___________________________________________________________________________________________________________________

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




              October 2, 2018
            Date                                                  Jesus G. Bernal, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




              October 2, 2018                               By
            Filed Date                                            Deputy Clerk




CR-104 (docx 10/15)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 3 of 6
 USA vs.      Hussien Fawas Eltareb                                                Docket No.:       EDCR17-00016-JGB-2


 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal, state or local crime;     10.   the defendant shall not associate with any persons engaged in
 2.    the defendant shall not leave the judicial district without the written           criminal activity, and shall not associate with any person convicted
         permission of the court or probation officer;                                   of a felony unless granted permission to do so by the probation
 3.    the defendant shall report to the probation officer as directed by the            officer;
         court or probation officer and shall submit a truthful and complete     11.   the defendant shall permit a probation officer to visit him or her at
         written report within the first five days of each month;                        any time at home or elsewhere and shall permit confiscation of any
 4.    the defendant shall answer truthfully all inquiries by the probation              contraband observed in plain view by the probation officer;
         officer and follow the instructions of the probation officer;           12.   the defendant shall notify the probation officer within 72 hours of
 5.    the defendant shall support his or her dependents and meet other                  being arrested or questioned by a law enforcement officer;
         family responsibilities;                                                13.   the defendant shall not enter into any agreement to act as an informer
 6.    the defendant shall work regularly at a lawful occupation unless                  or a special agent of a law enforcement agency without the
         excused by the probation officer for schooling, training, or other              permission of the court;
         acceptable reasons;                                                     14.   as directed by the probation officer, the defendant shall notify third
 7.    the defendant shall notify the probation officer at least 10 days prior           parties of risks that may be occasioned by the defendant’s criminal
         to any change in residence or employment;                                       record or personal history or characteristics, and shall permit the
 8.    the defendant shall refrain from excessive use of alcohol and shall               probation officer to make such notifications and to conform the
         not purchase, possess, use, distribute, or administer any narcotic or           defendant’s compliance with such notification requirement;
         other controlled substance, or any paraphernalia related to such        15.   the defendant shall, upon release from any period of custody, report
         substances, except as prescribed by a physician;                                to the probation officer within 72 hours;
 9.    the defendant shall not frequent places where controlled substances       16.   and, for felony cases only: not possess a firearm, destructive device,
         are illegally sold, used, distributed or administered;                          or any other dangerous weapon.




CR-104 (docx 10/15)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 4 of 6
 USA vs.      Hussien Fawas Eltareb                                              Docket No.:      EDCR17-00016-JGB-2


      The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be
 subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are
 not applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

          The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in
 the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18
 U.S.C. §3563(a)(7).

           Payments shall be applied in the following order:

                      1. Special assessments pursuant to 18 U.S.C. §3013;
                      2. Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                      5. Other penalties and costs.

                                SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/15)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 6
 USA vs.      Hussien Fawas Eltareb                                             Docket No.:       EDCR17-00016-JGB-2



                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/15)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
